DETAILED ACTION
This action is in response to the RCE filed 05/05/2021 in which claims 1 (incorrect status indicated), 25 (incorrect status indicated), 31-32 and 40 have been amended, and claims 4, 10, 18, 26, 38, 43-44 and 47 have been canceled; thus claims 1-3, 5-9, 11-17, 19-25, 27-37, 39-42, 45-46 and 48-51 are pending and ready for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/05/2021 has been entered. 
Response to Arguments
Applicant's arguments filed 05/05/2021 have been fully considered but they are now moot because they are directed in their entirety to the new limitations of the amended claims which had not been previously addressed. See the updated rejection below which addresses the amended claims.
Other References of Note
The following prior art was found in an updated search and is considered relevant to the claimed invention but has not been cited in a rejection:
US 4,079,007 (discloses conductivity electrodes fastened through the wall of a dialysis fluid chamber (Fig. 5).
US 4,495,069 (discloses conductivity electrodes 60 fastened through the wall of a filter cartridge (Figs.).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-17, 19, 22-24, 27-30, 45 and 48-49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US7,309,323B2 (hereinafter “Gura”) in view of US2010/0051552A1 (hereinafter “Rohde”), US PG Pub 2002/0027106 (hereinafter “Smith”) and US 5,477,468 (hereinafter “Shapiro”).
In regards to claims 1-3, 6-8, 11-14, 16-17 and 49 Gura discloses a dialysis system comprising a series of sorbent cartridges 760, 762, 766, 768 (in sorbent section 769) comprising:
a sensor 764 located between sorbent cartridges 762 and 766, and specifically tests if the second filter 762, a zirconium layer filter, is not adsorbing enough ammonia; (C11/L5-60);

Where the sorbent cartridges comprise at least four different sorbents 760 (urease), 762 (Zirconium or Zirconium phosphate), 766 (zirconium oxide), 768 (carbon) (C10/L65-C11/L60).
Gura does not directly disclose that the sensor is within in a sorbent cartridge. However Gura also discloses that alternatively a single cartridge with multiple layers may be used instead of multiple cartridges (C12/L5-21).  It is not detailed how the sensor, which is disclosed to be between cartridges of different sorbent materials, should be included in the single multi-layer cartridge and thus one of skill in the art would need to determine how to incorporate it. Given it is disclosed to be specifically provided between different filtering materials in different cartridges one of skill in the art would find it obvious to incorporate it in the cartridge between the layers of different materials; this is further supported by Rohde and Smith (as cited below) which teach sensors directly within cartages are known in the art.
Gura does not disclose at least two sensors located within the sorbent cartridge in at least two different locations within the sorbent cartridge and in at least two different material layers, or wherein the at least two sensors are configured to communicate with a controller, or wherein at least one of the at least two sensors have electrode heads that are spaced apart in a direction parallel to a central axis of the sorbent cartridge, the central axis of the sorbent cartridge extending from a top of the sorbent cartridge to a bottom of the sorbent cartridge, or the conductivity sensor has electrodes fastened through the wall of the sorbent cartridge.
However, regarding multiple sensors and their placement, Rohde discloses a system for monitoring water quality for dialysis (Abstract) wherein sorbent cartridges 12/14 are used to clean dialysate and wherein sensors 13 are placed in a multitude of various positions around the system including upstream (i.e. has not contacted any material layer), downstream, between and within the sorbent vessels containing different materials (Rohde [0035]-[0041], Figs. 1-6, sensors 13, 23, 33, 35, 43). 
Therefore, at the time of the invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the dialysis system and sorbent cartridge of Gura by including a plurality of sensors before, after and within each treatment material (i.e. material layer) of the sorbent regeneration system as disclosed by Rohde because the various sensors allow for the monitoring and control of various specific fluid characteristics and ultimately the overall filtration systems (Rohde [0014], [0030], [0035]).
While Rohde does not specifically disclose two sensors in one single cartridge, the multiple cartridges each having different layer of filer material of Rohde are together functionally equivalent to the singular, integrated cartridge of Gura which contains multiple filtration media in one vessel. Thus as each cartridge/filter media of Rohde has an associated sensor it would have been obvious to include the sensors associated with each layer in the multilayer, singular cartridge of Gura.
The combination of Gura in view of Rohde will thus result in “at least two sensors located within the sorbent cartridge in at least two different locations within the sorbent cartridge and in at least two different material layers… wherein the at least two sensors measure a conductivity of a fluid passing through the at least two different material layers” as claimed; Gura has at least three layers (Fig. 12) the combined system with have “at least three sensors”.
With specific regard to the sensors being “in” or “in contact with”, or “embedded in” the material layer and fastened through the wall of the sorbent cartridge, Rohde discloses “sensors which may be placed within a vessel” but is silent to whether the sensors would be “in” or “in contact with” or “embedded in” the material layer while inside the vessel, however it is known to place sensors in direct contact with filter media. Smith discloses a particulate media (ion exchange) filter wherein a sensor is within a sorbent cartridge and in contact with/embedded in the filter media layer and fastened through the wall of the cartridge (i.e. the conductivity sensor is installed through the wall of the cartridge via cable gland 73A) in order to monitor the condition of the filter media (Smith paragraphs [0019]-[0020], [0033] and [0061]). 
Therefore, at the time of the invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the dialysis system having sensors within the sorbent cartridge of Gura in view of Rohde by arranging said sensors such that they are in contact with or embedded in the filter media and the conductivity sensor is installed/fastened through the wall of the cartridge via cable gland 73A as disclosed by Smith in order to directly monitor the condition of the filter media (Smith [0020]).  
With regard to a controller and what it is configured to do; Gura discloses the sensor 764 is in communication with a controller 714 to detect the amount of ammonia (i.e. a thus urea) in the dialysate (C11/L36-50) and thus in the combination of references it would have been obvious to have all of the multiple sensors in communication with said controller. 
With regard to the alignment of electrode heads Smith discloses the electrodes are preferably spaced out in a direction parallel with fluid flow ([0020], Figs. 7-8), however there is Shapiro discloses a concentration analyzer used to determine the cross-sectional concentration at multiple locations within a fluid line which comprises a conductivity probe 10 which goes inside a conduit and provides multiple electrode heads which are spaced apart in a direction perpendicular to fluid flow past the sensor and through the conduit allowing one to determine the cross-sectional concentration at multiple locations within a fluid line (Abstract, C1/L1-60, C2/L50-65, Figs. 1-2a).
Therefore, at the time of the invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the dialysis system having sensors within the sorbent cartridge of Gura in view of Rohde and Smith by substituting for the conductivity sensor for one as disclosed by Shapiro wherein the electrodes spaced apart in a direction perpendicular to fluid flow because this allows for determining the cross-sectional concentration at multiple locations within a fluid line (C1/L1-60) which would thus allow more detailed monitoring of the filter.
Regarding claim 9 Gura in view of Rohde, Smith and Shapiro discloses the invention of claim 1 and 2, in which each sorbent cartridge layer has a sensor in it as well as between layers (see the rejection of claim 1 and 2 above). As the sensors are seen to be located at a discrete point in the cartridge they are seen to be both oriented parallel to flow and parallel to the flow direction.  (Applicants’ may want to elaborate on what they mean by the sensors being “positioned perpendicular”, i.e. that the sensors are arranged with respect to each other such that a line connecting them would be perpendicular to the direction of fluid flow, if this is what is intended, or specify the electrodes of the sensors if this is what is intended).
claim 15 Gura in view of Rohde, Smith and Shapiro discloses the invention of claim 1 and 2, in which each sorbent cartridge layer has a sensor in it as well as between layers (see the rejection of claim 1 and 2 above) and while it is not disclosed to place two sensors “located across at least one material layer” this would involve the mere duplication of the already disclosed sensor in said layer which has been held obvious; see MPEP 2144.04(VI)(B).
Regarding claim 19 Gura in view of Rohde, Smith and Shapiro discloses the invention of claim 1 and 2, and further the limitation “wherein a conductivity of a fluid flowing through at least one material layer of the sorbent cartridge is measured” is a functional limitation, and as such is not limiting because claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114), the structure disclosed by Gura in view of Rohde, Smith and Shapiro would be capable of having a conductivity of a fluid flowing through at least one material layer of the sorbent cartridge measured.
Regarding claim 22-24, 45 and 48 Gura in view of Rohde, Smith and Shapiro discloses the invention of claim 1 and 2, and Gura further discloses using the sensors to measure conductivity changes to the dialysate (which is equivalent to measure change in amount or concentration of ammonia) C11/L16-35, and where sensor are placed before and after the cartridge and thus measure fluid entering and exiting at least one material layer. Note of claim 48; while electrodes are not discussed they are expected to be inherent to the conductivity sensor.
Regarding claim 27 Gura in view of Rohde, Smith and Shapiro discloses the invention of claim 1 and 2, wherein the sorbent cartridge is fluidly connected to a system for dialysis that uses a hemodialysis membrane (Gura C5/L29-32).
Regarding claims 28-30 Gura in view of Rohde, Smith and Shapiro discloses the invention of claim 1 and 2, wherein the sorbent cartridge is fluidly connected to a system for Gura C1/L37-46 and C5/L29-32). Further it is well known in the art to use such a system for peritoneal dialysis.  It would therefore have been obvious to fluidly connect the system and sorbent cartridge of Gura in view of Rohde, Smith and Shapiro to a hemofiltration membrane of a peritoneal membrane as needed for the given dialysis application.

Claims 5, 25, 31, 37 and 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gura in view of Rohde, Smith and Shapiro and further in view of WO2005/123230 (hereinafter “Rose”).
Regarding claim 5, 25, 31, 37, and 46 Gura in view of Rohde, Smith and Shapiro discloses the invention of claim 1-3, but do not disclose the details of the conductivity sensor.  However Rose discloses a similar dialysis system which comprises a conductivity sensor for measuring ammonia which has sodium-ion selective electrodes (Rose pg. 9, lines 7-10). Therefore, at the time of the invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the dialysis system and sorbent cartridge of Gura in view of Rohde, Smith and Shapiro by substituting for the conductivity sensor the sensor having sodium ion selective electrodes as disclosed by Rose because this involves the simple substitution of one conductivity sensor for dialysis known in the art for another to obtain the predictable results of measuring conductivity in dialysis fluid.
With specific regard to claims 25 while it is not specifically disclosed that a potential in applied across the electrodes this is the usually way of using conductivity probe electrodes and is thus considered inherent to its operation.
With specific regard to claims 31 and 37 it is disclosed that there is a sorbent cartridge, which will necessarily have a central axis, that contains filter media, which is considered to be a layer and where it is expected that the filter layer must necessarily have a layer plane substantially perpendicular to the central axis, and where a sensor is in contact with the filter layer. Rose further discloses that the meter may be a conductivity meter with sodium ion-selective electrodes (Rose page 9, lines 7-15), were the electrode is expected to necessarily have a head. To the at least one electrode head being spaced apart from the central axis, Smith Fig. 6 shows the sensors 66 positioned spaced apart from the central axis. 
With specific regard to claim 46 while it is not disclosed that the sensors have electrodes in common; this is a functional limitation because one would have been able to selectively use the sensors with electrodes of the combined invention including connecting electrodes of different sensors, and thus including combinations of electrodes positioned such that the measure across a distance parallel to the direction of fluid flow. Functional limitations, and as such are not limiting because claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114), the structure disclosed by Gura in view of Rohde, Smith, Shapiro and Rose would be capable of performing these limitations.
Regarding claim 39 Gura in view of Rohde, Smith and Shapiro discloses the invention of claim 37, and Smith further discloses the probe comprises two spaced apart elements (i.e. electrodes) both contacting the filter media for monitoring a property of the liquid flowing through the filter layer media [0019], [0020], [0072]. With regard to “the first electrode head being positioned between the second electrode head and the central axis” this must always be the case as there can be any number of broadly defined central axes. With regard to “the first electrode head being positioned within the first material layer and the second electrode head Rohde discloses sensors in each layer this is seen to include locating the first electrode head being positioned within the first material layer and the second electrode head being positioned within the second material layer, as one of skill in the art could easily envision that location to be capable of providing information related to the performance of one or more of the filter/sorptive layers.

Claims 20 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gura in view of Rohde, Smith and Shapiro and further in view of US2010/0217181 (hereinafter “Roberts”).
Regarding claims 20 and 21 Gura in view of Rohde, Smith and Shapiro discloses the invention of claim 2 and 6, but does not disclose a bypass duct. However Roberts discloses a peritoneal dialysis system which comprises a sorbent bypass flow path (Fig. 1, lines 116A through the RO module 35 to line 116D) and associated valve to provide a bypass fluid flow external to the sorbent cartridge.
Therefore, at the time of the invention, it would have been prima facie obvious to one of ordinary skill in the art modify the system and sorbent cartridge of Gura in view of Rohde, Smith and Shapiro by including a sorbent bypass flow path (i.e. duct and valve) as disclosed by Roberts because this allows for the dialysate to bypass the sorbent cartridge as may be needed for servicing the dialyzer or sorbent and well as allowing the dialysate to equilibrate. The further limitations “wherein a flow path of the dialysate passing through the at least one material layers is in a sequential order when the bypass duct is turned off by a sampling valve” and “wherein a flow path of a fluid passing through the plurality of material layers is not in a sequential order when the bypass duct is turned on by a sampling valve” are functional limitations, and as such Gura in view of Rohde and Smith would be capable of performing these limitations.

Claims 32 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gura in view of Rohde, Smith, Shapiro and Rose and further in view of US Patent No 5,441,049 to Thomas Masano (hereinafter “Masano”).
Regarding claim 32 and 36 Gura in view of Rohde, Smith, Shapiro and Rose discloses the invention of claim 31, but do not disclose that the electrodes have electrode heads made from anyone of platinum, platinum-iridium, titanium, gold-plated nickel, and graphite or (with regard to claim 36) the electrode heads are selected from anyone of a disc, rod, cylinder, antenna, serpentine, square, sheet, mesh, circular, planar, or strip configuration. 
However Masano discloses a conductivity sensor for measuring the conductivity of dialysate (Masano col 1, lines 6-8). The conductivity sensor comprises electrodes, wherein materials of the electrodes can be graphite and are in the shape of cylinders (Masano col 4, lines 28-39).
Therefore, at the time of the invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the electrodes of the conductivity sensor used in Gura in view of Rohde, Smith, Shapiro and Rose so that the electrodes are made of graphite and in the shape of cylinders as disclosed by Masano because the electrodes of Masano are electrodes known to work in the field of measuring the conductivity of dialysate (Masano col 1, lines 6-8) and because graphite electrodes have a spongy texture, providing a larger surface area than smooth electrodes of the same dimensions (Masano col 6, lines 1-8).
Rohde, Smith, Shapiro, Rose and Masano do not disclose the other electrode head materials of claim 32 of the other electrode head shapes of claim 36 these are well known electrode head materials and shapes known in the art and it would have been obvious to substitute other materials and shapes as desired for engineering reasons and which would not substantially alter the functioning of the device.

Claims 33-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gura in view of Rohde, Smith, Shapiro, Rose and Masano and further in view of US Patent No 5,192,132 to Martha Pelensky (hereinafter “Pelensky”).
Regarding claims 33-35 Gura in view of Rohde, Smith, Shapiro, Rose and Masano discloses the invention of claim 32 and does not specifically disclose the electrode heads are positioned (claim 33) at any varying radii from the central axis of the sorbent cartridge. (claim 34) at any one of 7r/8, 3r/4, r/2, r/3, r/4, r/5, r/8, r/16, r/32, and r/64 where r is the radius measured from the central axis. (claim 35) at any one of a perimeter, periphery circumference, and central axis of the sorbent cartridge or (claim 47). 
However Pelensky discloses a temperature monitoring device for a fixed bed catalytic reactor wherein a number of “spider arrays” (Pelensky Fig. 1, items 23-29) are located through the bed (14) wherein each spider array has a number of arms/lateral conduits (Pelensky Fig 2, items 30-35) with each arm having a plurality of thermocouple sensors (Pelensky Fig 2, 36-38) in positions including at any varying radii from the central axis of the filter, at any one of 7r/8, 3r/4, r/2, r/3, r/4, r/5, r/8, r/16, r/32, and r/64 where r is the radius measured from the central axis. And at any one of a perimeter, periphery circumference, and central axis of the filter. Wherein the plurality of sensors of the spider arrays allow for improved monitoring and control of the Pelensky col 2, lines 41-57).
Pelensky is considered analogous prior art as it is directed to solving the same problem as that of Applicants' which is to provide multiple sensors spaced throughout a medium to provide detailed information of the characteristics of the fluid flowing through the medium. While the sensors of Pelensky are for temperature not conductivity, once of skill in the art would have understood such an array would provide similar important conductivity information in the sorbent cartridge for dialysis.
Therefore, at the time of the invention, it would have been prima facie obvious to one of ordinary skill in the art modify the sorbent cartridge of Gura in view of Rohde, Smith, Shapiro, Rose and Masano by including a plurality of sensors located in various locations (including those as claimed) in the filter as disclosed by Pelensky because the plurality of sensors of the spider arrays allow for improved monitoring and control of the process, better detection of hot spots in the system and provide a basis for improved system and process design (Pelensky col 2, lines 41-57).

Claims 40-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gura in view of Rohde, Shapiro and Smith and alternatively further in view of US Patent No 5,441,049 to Thomas Masano (hereinafter “Masano”).
In regards to claims 40-42 Gura discloses a dialysis system comprising a sorbent cartridge 769 comprising:
a sensor 764 located within the sorbent cartridge and between a first layer 760 which comprises urease and a second material layer (766 or 768) which does not contain urease, such 
Gura does not directly disclose that the sensor is within in a sorbent cartridge. However Gura also discloses that alternatively a single cartridge with multiple layers may be used instead of multiple cartridges (C12/L5-21).  It is not detailed how the sensor, which is disclosed to be between cartridges of different sorbent materials, should be included in the single multi-layer cartridge and thus one of skill in the art would need to determine how to incorporate it. Given it is disclosed to be specifically provided between different filtering materials in different cartridges one of skill in the art would find it obvious to incorporate it in the cartridge between the layers of different materials; this is further supported by Rohde and Smith (as cited below) which teach sensors directly within cartages are known in the art.
Gura does not disclose a second conductivity sensor, wherein the second conductivity sensor senses a fluid that has not contacted the first material layer, or wherein the at least two sensors are configured to communicate with a controller, wherein the controller is configured to monitor any one of effective dialysance, one or more access connection errors, blood flow inaccuracy, and dialyzer clotting based on measurements from the at least two sensors, wherein the controller is also configured to calculate a urea concentration of a spent dialysate entering the sorbent cartridge through an inlet stream and total urea mass clearance based on data collected from the at least two sensors.
However, regarding multiple sensors and their placement, Rohde discloses a system for monitoring water quality for dialysis (Abstract) wherein sorbent cartridges 12/14 are used to clean dialysate and wherein sensors 13 are placed in a multitude of various positions around the system including upstream (i.e. has not contacted any material layer), downstream, between and within the sorbent vessels containing different materials (Rohde [0035]-[0041], Figs. 1-6, sensors 13, 23, 33, 35, 43). While Rohde does not specifically disclose two sensors in one single cartridge, as the cartages of Rohde contain one treatment material each with multiple different cartridges in series, it would have been obvious to include the sensors associated with each layer regardless of whether the layers are in one cartridge or multiple. 
Therefore, at the time of the invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the dialysis system and sorbent cartridge of Gura by including a plurality of sensors before, after and within each treatment material (i.e. material layer) of the sorbent regeneration system as disclosed by Rohde because the various sensors allow for the monitoring and control of various specific fluid characteristics and ultimately the overall filtration systems (Rohde [0014], [0030], [0035]).
Gura in view of Rohde does not specifically disclose the conductivity sensor has electrodes, however conductivity sensors having electrodes are well known in the art and it would have been obvious to use a conductivity sensors having electrodes in order to measure conductivity across said electrodes as is customary.
With regard to a controller and what it is configured to do; Gura discloses the sensor 764 is in communication with a controller 714 to detect the amount of ammonia (i.e. a thus urea) in the dialysate (C11/L36-50) and thus in the combination of references it would have been obvious to have all of the multiple sensors in communication with said controller. 
Alternatively, with regard to the conductivity sensors having electrodes, Masano discloses a conductivity sensor for measuring the conductivity of dialysate (Masano col 1, lines 6-8). The conductivity sensor comprises electrodes, wherein materials of the electrodes can be graphite and are in the shape of cylinders (Masano col 4, lines 28-39).
Therefore, at the time of the invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the conductivity sensor of Gura in view of Rohde to use electrodes as disclosed by Masano because the electrodes of Masano are electrodes known to work in the field of measuring the conductivity of dialysate (Masano col 1, lines 6-8) and because graphite electrodes have a spongy texture, providing a larger surface area than smooth electrodes of the same dimensions (Masano col 6, lines 1-8).
The combination of Gura in view of Rohde and Masano will thus result in “a second conductivity sensor, wherein the second conductivity sensor senses a fluid that has not contacted the first material layer”, i.e. the most upstream sensor, and “wherein the first and second conductivity sensors have electrodes measuring a conductivity of a fluid passing through the at least two different material layers” as claimed;
With regard to the placement of electrode heads Shapiro discloses a concentration analyzer used to determine the cross-sectional concentration at multiple locations within a fluid line which comprises a conductivity probe 10 which goes inside a conduit and provides multiple electrode heads which are spaced apart in a direction perpendicular to fluid flow past the sensor and through the conduit allowing one to determine the cross-sectional concentration at multiple locations within a fluid line (Abstract, C1/L1-60, C2/L50-65, Figs. 1-2a).
Therefore, at the time of the invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the dialysis system having sensors within the sorbent cartridge Gura in view of Rohde and Masano by using multiple electrodes in an array spaced apart in a direction perpendicular to fluid flow as disclosed by Shapiro because this allows for determining the cross-sectional concentration at multiple locations within a fluid line (C1/L1-60) which would thus allow more detailed monitoring of the filter fluid
With specific regard to the sensors being fastened through the wall of the sorbent cartridge, Rohde discloses “sensors which may be placed within a vessel” but is silent to how they are installed on the vessel, however it is known to place sensors in direct contact with filter media. Smith discloses a particulate media (ion exchange) filter wherein a sensor is within a sorbent cartridge and in contact with/embedded in the filter media layer and fastened through the wall of the cartridge (i.e. the conductivity sensor is installed through the wall of the cartridge via cable gland 73A) in order to monitor the condition of the filter media (Smith paragraphs [0019]-[0020], [0033] and [0061]). 
Therefore, at the time of the invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the dialysis system having sensors within the sorbent cartridge of Gura in view of Rohde by arranging said sensors such that they are in contact with or embedded in the filter media and the conductivity sensor is installed/fastened through the wall of the cartridge via cable gland 73A as disclosed by Smith in order to directly monitor the condition of the filter media (Smith [0020]).  

Claims 50-51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gura in view of Rohde, Smith and Shapiro further in view of EP 0614081A1 (hereinafter “Bellco” as provided on the IDS dated 06/13/2013) and US20060157413 (hereinafter “Bene”).
claim 50 Gura in view of Rohde, Smith and Shapiro discloses the invention of claim 1 and 2, but it is not disclosed that (1) the controller monitors an effective dialysance based on the two sensors; and wherein a deviation of effective dialysance indicates deficiencies related to blood access recirculation or (2) the controller monitors any one of: one or more access connection errors, blood flow inaccuracy, and dialyzer clotting based on measurements from the at least two sensors. 
However Bellco discloses using the difference between two conductivity values to determine urea concentration including blood urea concentration (Abstract, pg. 4 entirety, and pg. 9 lines 46-57). 
Therefore it would have been obvious to modify the system of Gura in view of Rohde, Smith and Shapiro to include calculating the urea concentration of the ultrafiltrate (i.e. spent dialysate) going through the sorbent cartridge based on a difference in measurements from the at least two sensors as disclosed by Bellco because this results in “measurement values which are generally much more precise and reliable than values obtained by conventional methods” and are on-line and/or in real time (Bellco pg. 9 lines 54-57). This results in determination of the patients’ blood urea concentration because “ultrafiltrate has the same urea concentration as the arterial blood” (instant specification [0016]) and it would further have been obvious to calculate the blood urea concentration from the dialysate, including using known correlations for urea in the dialysate to urea in the patient blood, in order to monitor the patients’ blood urea concentration as in Bellco.
Gura in view of Rohde, Smith and Shapiro do not disclose specifically “wherein the controller is configured to monitor any one of effective dialysance, one or more access connection errors, blood flow inaccuracy, and dialyzer clotting based on measurements from the at least two sensors, wherein the controller is also configured to calculate a urea concentration of a spent dialysate entering the sorbent cartridge through an inlet stream and total urea mass clearance based on data collected from the at least two sensors”.  
The combination of Gura in view of Rohde, Smith, Shapiro and Bellco does not further disclose “wherein the controller is configured to monitor any one of effective dialysance, one or more access connection errors, blood flow inaccuracy, and dialyzer clotting based on measurements from the at least two sensors, wherein the controller is also configured to calculate total urea mass clearance based on data collected from the at least two sensors”.  However Bene discloses using a controller and conductivity sensors (ion selective sensor or urea sensor) in order to determine and monitor dialysance (i.e. including effective dialysance) and urea clearance (i.e. including total urea mass clearance) as a means to monitor the progress of an extracorporeal blood treatment ([0070]-[0080], [0112]).
Therefore it would have been obvious to modify the system of Gura in view of Rohde, Smith, Shapiro and Bellco to include configuring the controller to monitor (effective) dialysance and calculate total urea mass clearance based on data collected from the at least two sensors as disclosed by Bene in order to monitor the progress of an extracorporeal blood treatment so that it is preformed completely and correctly ([0070]-[0080], [0112]).
And while it is not specifically disclosed, it is inherent to the function of the device that a deviation of effective dialysate indicates deficiencies related to blood access recirculation; see MPEP 2112.
With regard to specifically monitoring “one or more access connection errors, blood flow inaccuracy, and dialyzer clotting based on measurements from the at least two sensors” as the measurements from the sensors can indicate “one or more access connection errors, blood flow 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

	/Jason M Greene/            Primary Examiner, Art Unit 1773